Ellison, J,
This action is replevin in which plaintiff recovered below, and defendant appeals. Plaintiff gave a chattel mortgage on some dairy cows to secure his note for $300. He made considerable pay-' ment on the note before due, after which it was sold by the holder to defendant, the purchase being made before due, but with notice of the payments. The mortgage contained a provision permitting the mortgagor to retain possession until default, but with the additional provision that if there was an unreasonable depreciation in .the value of the property mortgaged, the mortgagee might take it into his possession. Before the note became due, defendant got a constable to go with him to plaintiff’s premises for the purpose of taking the cows. Plaintiff refused to give them up until the constable informed him that it was his duty as an officer to take them, under the mortgage which he had with him. Plaintiff then made no further resistance, and the constable, together with defendant, took the cows away, and plaintiff instituted this action.
Some of the foregoing facts, were not disputed; what were disputed had evidence tending to support them. Plaintiff’s testimony shows clearly that he would not have surrendered the property, except under *488compulsion. The constable, though not armed with process, demanded the property as an officer, and asserted that it was his duty as such officer to take it. Plaintiff then' ceased to resist or protest, and the property was taken. This was not a voluntary turning over of possession.
The question whether there was an unreasonable depreciation of the property, and the measure of damages, was submitted to the jury under instructions, which, when taken in connection with defendant’s, are not the subject of valid objection.
The judgment will be affirmed.
All concur.